Case 1:21-cv-01734-DLC Document 9-2 Filed 04/27/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NAKISA INC., a Canadian corporation, Case No. 1:21 cv 1734

Plaintiff,

vs. enemas, ORDER

UNIVAR SOLUTIONS INC., formerly known
as Univar Inc., a Delaware corporation,

Defendant.

 

 

This cause coming before the Court upon the Joint Motion to Transfer,

IT IS HEREBY ORDERED AND ADJUDGED:

The Parties’ Joint Motion is granted, The Court finds that transfer to the United States
District Court for the Northern District of Illinois will best serve the convenience of parties and

witnesses, the interest of justice, and fairness.

Accordingly, the Court hereby TRANSFERS this action to the United States District

Court for the Northern District of Illinois.

DONE AND ORDERED on 4/2 é pd ,
thc Le

UNITED mae DISTRICT JUDGE

 
